Paterson, J.
This is an action for the recovery of money alleged to be due plaintiff from defendants, under a contract between them, to the following effect: Plaintiff having sold and assigned a patent right to defendants, in consideration thereof promised to serve said defendants in and about their business for the term of five years from the first day of January, 1881; and the defendants agreed to employ the plaintiff during said entire period of five years, and to pay him for every day of his employment, Sundays and holidays excepted, the sum of four and one half dollars. Pursuant to the- terms of said agreement, defendants employed plaintiff in and about their business constantly, and paid him in full therefor, until the first day of March, 1884. Since March 1,1884, defendants have failed and refused to give plaintiff employment, except for the space of 166 days, and refused to pay plaintiff anything more than $654 under the contract. Judgment was entered in favor of plaintiff, and against the defendants, for the sum of $1,333.40, interest and costs. Defendant’s motion for a new trial was overruled, and from that order and the judgment this appeal is taken by defendant Detrick. The defendants in their answer allege that as a firm and individually they and each of them were on the 1st of July, 1884, discharged of and from all debts, liabilities, and claims whatever, except such as were by the insolvent laws excepted from their operation, and that the claim sued on in this action *552is not one of the claims so excepted. The petition of the defendants as a firm and individuals was filed on the twenty-eighth day of February 1884, and the plaintiff’s cause of action, if any, has accrued since that date. The discharge, and proceedings leading up to it, are well pleaded, and the allegations of the defendants in relation thereto are admitted by the plaintiff to be true. The plaintiff presented his claim against the defendants to the assignee in insolvency, and he refused to allow it; whereupon plaintiff applied to the court in which the insolvency proceedings were pending for leave to sue the assignee, but such application was denied.
Section 37 of the Insolvent Act provides that “all debts due and payable from a debtor at the time of the adjudication of insolvency, and all debts then existing but noP payable until a future time .... may be proved against the estate of the debtor.”
Section 40 provides that “ in all cases of contingent debts and liabilities contracted by the debtor, and not herein otherwise provided for, the creditor may make claim therefor and have his claim allowed, with the right to share in the dividends if the contingency shall happen before the order for the final dividend, or he may, at any time, apply to the court to have the present value of the debt or liability ascertained and liquidated”; and section 53 provides that “ the discharge shall release the debtor from all claims, debts, liabilities, and demands set forth in his schedule, or which were or might have been proved against his estate.”
We think that under these provisions of the Insolvent Act the plaintiff’s claim against the insolvents was barred by the discharge in insolvency. It is admitted that the defendants complied with all the provisions of the act. A personal covenant creates certainly a “ liability,” if not a “ debt,” within the meaning of the act. If the assignment had been made for an annuity payable during the remainder of the life of the plaintiff, the obliga? *553tion would be discharged by the discharge in insolvency. (Heywood v. Shreve, 44 N. J. L. 94.) In this case there was no continuing benefit direct to the insolvent, such as would constitute a consideration and a new debt. The benefit went to the assignee, and through him whatever advantages the defendant had gained under the contract passed to the creditors, for the patents became the assets of the estate, and no services thereafter were rendered by the plaintiff. In cases of lease, where the occupancy is by the insolvent, he, and not his creditors, derives the benefit subsequent to bankruptcy. In such case the discharge will not bar a recovery.
Judgment and order reversed, and cause remanded for a new trial.
Works, J., McFarland, J., and Beatty, 0. j., concurred.
Sharpstein, J., dissented.